The judgment of conviction was rendered March 22, 1921. A motion for a new trial was filed April 11, and regularly continued until July 8, 1921, at which time a judgment was rendered overruling the motion. The bill of exceptions was presented to the presiding judge on September 6, 1921. The bill of exceptions as to the original judgment must be stricken, and can only be considered in connection with the appeal from the judgment overruling the motion for new trial and questions embraced therein. Massey v. Pentecost, 206 Ala. 411, 90 So. 866; Shipp v. Shelton, 193 Ala. 658, 69 So. 102.
The first four grounds assigned in the motion for new trial questions the sufficiency of the evidence as applied to the law of the case. There was ample evidence to warrant the jury in returning a verdict of guilty, and therefore these grounds are not well taken.
There is nothing in the record to indicate that the witness Wilson, who testified for the state, was not present, or that he was not testifying to the truth.
We find no error in the record, and the judgment is affirmed.
Affirmed.